internal_revenue_service number release date index number ----------------------------------------------- ------------------------- --------------------------------- ---------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b02 plr-103684-19 date date ty taxable_year ending --------------------------- legend taxpayer a date1 date2 date3 -------------------- ------------------------------------------------------------------------ ---------------------- ------------------------ --------------------------- ------------------------ this is in response to a letter dated date1 requesting an extension of time to file a duplicate copy of a completed automatic form_3115 with the irs office in covington kentucky as required pursuant to this automatic form_3115 for the taxable_year ended date2 taxpayer will deduct prepaid payment liabilities that satisfy the month rule_of sec_1_263_a_-4 of the income_tax regulations at the time the expenses are paid this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts and representations taxpayer represents the following plr-103684-19 taxpayer is the common parent of an affiliated_group_of_corporations filing consolidated_returns the group files consolidated_returns on the basis of the calendar_year taxpayer uses an overall accrual_method of accounting for federal_income_tax purposes the group consists of the following entities legal entity --------------------------------------------------------- -------------------------------------- ------------------------------ -------------------------------------- ein ----------------- ----------------- ----------------- ----------------- pbac ------------ ----------- ----------- ----------- taxpayer timely filed its federal_income_tax return for the taxable_year ending date2 along with the original of a form_3115 to change its method_of_accounting for prepaid payment liabilities under section dollar_figure of revproc_2018_31 however as a result of an administrative oversight taxpayer failed to file a duplicate copy of this form_3115 with signature with the irs in covington ky as required by section of revproc_2019_1 taxpayer engaged a a certified public accounting firm to prepare and file its federal tax_return and form_3115 for the taxable_year ending date2 taxpayer with the assistance of a electronically filed its form_1120 u s_corporation income_tax return with original form_3115 application attached for the taxable_year ended date2 however because of unusual circumstances and administrative oversight the copy of the signed form_3115 was not mailed to the irs covington ky office shortly after date3 a discovered that the duplicate copy of the form_3115 application was not filed with the irs in covington for the year_of_change upon discovery of this oversight a notified taxpayer and immediately underwent the process to request an extension of time under sec_301 to file the form_3115 with the irs in covington for the taxable_year ended date2 law and analysis revproc_2015_13 provides the procedures by which a taxpayer may obtain automatic consent to change certain accounting methods a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change its accounting_method under sec_446 of the internal_revenue_code and the income_tax regulations thereunder section of revproc_2019_1 provides that a taxpayer changing an accounting_method pursuant to revproc_2015_13 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer's timely filed including any extensions original federal_income_tax return plr-103684-19 for the year_of_change and a copy with signature of the form_3115 must be filed with the appropriate office of the irs no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change with respect to the appropriate office of the irs section of revproc_2019_1 now provides that the duplicate copy of the automatic change request form_3115 should be mailed to the irs office in covington ky sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that in general a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief plr-103684-19 sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in sec_1_263_a_-5 of the income_tax regulations the commissioner has the authority under sec_301_9100-1 and sec_301 to grant an extension of time to file a late regulatory election conclusion based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government due to unusual or compelling circumstances therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file a duplicate copy of a completed automatic form_3115 with the irs office in covington kentucky as required caveats the rulings contained in this letter are based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer plr-103684-19 properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer's transaction is within the scope of revproc_2011_29 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively a taxpayer filing its return electronically may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours _______________________________ david chistensen assistant to chief branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes cc
